PER CURIAM.
This is an appeal from a judgment entered in a non-jury trial after the appellant was adjudged guilty of the crime of assault with intent to commit rape and was duly sentenced. A single point on appeal is presented which urges the insufficiency of the evidence to establish guilt of the appellant. We have reviewed the record in the light of this point and find that the evidence is not only sufficient but overwhelming. Essentially, appellant urges that his intent to rape the victim cannot be found to exist because he did not complete the act. The judgment is affirmed on the basis of the rule stated in St. Giorge v. State, Fla.1956, 92 So.2d 612. See also Reed v. State, 150 Fla. 269, 7 So.2d 103 (1942); Gorko v. State, Fla.App.1967, 199 So.2d 132.
Affirmed.